DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 2-8, 10-12 in the reply filed on 03/01/2021 is acknowledged.
Claims 3, 5, 11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.
Claim 19 has been canceled by the Applicant.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “end recess” as claimed in Claim 6; and “the stepped locating pin comprises a pin portion and a seating portion wherein a maximum radius of the pin portion exceeds a maximum radius of the seating portion” as claimed in Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "approximately" in claims 16-17 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary It is unclear what the tolerances are required to determine the claim value of approximately 12mm and claim values of approximately 1 mm to approximately 4 mm.
Regarding Claim 16, the claim verbiage “a diameter less than approximately 12 mm” is indefinite. Based on the current presentation of the claim, is can be interpreted any value which is less than 12mm would be inclusive. These values would include 0 mm or less. Since the pin is a tangible component, it would not be most likely that the diameter of the seating portion of the pin is 0 mm or less. Therefore, the claim verbiage is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-10, 12, 13, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieu (US 20100068053
In reference to Claim 1
Mathieu discloses:
A turbocharger comprising: a center housing (210) that comprises a through bore (bearing bore 212) [0020] and a stepped locating pin socket (302) that comprises a stop surface (314 surface of socket; Fig. 3); a bearing (220) disposed in the through bore 
In reference to Claim 21
Mathieu discloses:
A turbocharger comprising: a center housing (210) that comprises a through bore (bearing bore 212) [0020] and a stepped locating pin socket (302) that comprises a step (step formed by 314; [0024]) from a smaller diameter (diameter “rp”; Fig. 5) pin portion (316) to a larger diameter (diameter “rh”; Fig. 5) seating portion (314), wherein the step forms a stop surface (surface 314) defined by a smaller inner diameter (diameter “rp”; h”; Fig. 5) of the stepped locating pin socket; a bearing (220) disposed in the through bore wherein the bearing comprises an opening (221); and a stepped locating pin (320), wherein the stepped locating pin comprises a step (323) from a smaller diameter pin portion (325), received in part in the pin portion (314) of the stepped locating pin socket (302) and in part by the opening (221) of the bearing, to a larger diameter seating portion (323), secured via an interference fit (“application of force along the axis of the pin 320, can seat the conical wall portion 323 of the pin 320 along the conical surface 314 of the socket 302,” [0026, [0027]) in the seating portion of the stepped locating pin socket, wherein the step of the stepped locating pin forms a stop surface (surface of 323 on pin) that contacts the stop surface of the stepped locating pin socket to axially position the stepped locating pin in the stepped locating pin socket. (“When assembled, these axes are aligned such that conical wall portion 323 of the pin 320 and the conical surface 314 of the socket 302 contact with diminishing diameter along a direction from the opening 206 to the bore 212 of the housing 210 (e.g., from the head to the bottom of the pin 320),” [0025]; “noting that the conical wall portion 323 and the conical surface 314 may form a seal that prevents leakage of lubricant from the bore 212 of the housing 210,” [0027]). [0021-0030] (Fig. 1-5). 
Examiner’s Note: For clarification purposes, the claim verbiage “a stepped locating pin, wherein the stepped locating pin comprises a step from a smaller diameter pin portion, received in part in the pin portion of the stepped locating pin socket and in part by the opening of the bearing, to a larger diameter seating portion” is interpreted as 
In reference to Claim 2
Mathieu discloses:
The turbocharger of claim 1. In addition, Mathieu discloses the stepped locating pin socket (302) of the housing (210) comprises a pin portion (316; Fig. 3, 5) with a first radius (“rp”) and a seating portion (314; Fig. 3, 5) with a second radius (“rh”) where the second radius exceeds the first radius [0034] (Fig. 2, 5).
In reference to Claim 4
Mathieu discloses:
The turbocharger of claim 1. In addition, Mathieu discloses the stepped locating pin is threadless (“The conical wall portion 323 and the conical surface 314 may be relatively smooth to provide increased contact area,” [0024] (Fig. 3-4).
In reference to Claim 6
Mathieu discloses:
The turbocharger of claim 1. In addition, Mathieu discloses the stepped locating pin comprises an end recess (recess formed by 324) at a radial end of the pin portion ([0032]; Fig. 2-4).
In reference to Claim 7
Mathieu discloses:
The turbocharger of claim 1. In addition, Mathieu discloses the housing (210) comprises a lubricant 5passage (“While the locating mechanism 300 includes features that may, at first, appear to limit such movement, attention to desired clearances and 

    PNG
    media_image1.png
    944
    764
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2 of Mathieu.

In reference to Claim 8
Mathieu discloses:

2”) of the seating portion (323) of the stepped locating pin (320) is less than an axial length (“Δh4”) of the pin portion (325) of 10the stepped locating pin [0032] (Fig. 3-4).
In reference to Claim 9
Mathieu discloses:
The turbocharger of claim 1. In addition, Mathieu discloses the stepped locating pin (320) comprises a maximum diameter (“r1” of portion 322 in Fig. 4; [0032]) that exceeds an axial length (“Δhh” length of portion 312; [0034] ;Fig. 5) of the stepped locating pin socket of the housing. (Fig. 3-5).

In reference to Claim 10
Mathieu discloses:
The turbocharger of claim 1. In addition, Mathieu discloses the seating portion (323) of the stepped locating pin (320) is recessed in the stepped locating pin socket (302) (Fig. 2-3).
In reference to Claim 12
Mathieu discloses:

The turbocharger of claim 1. In addition, Mathieu discloses the stepped locating pin socket (302) comprises a threaded portion (310) (“In the locating mechanism 300, the ball 330 and the cylindrical surface 310 may be configured to retain the ball 330 in the socket 302 or they may be configured to allow for removal of the ball 330 (e.g., after seating the pin 320). In either instance, the ball 330 may include one or more features 
In reference to Claim 13
Mathieu discloses:
The turbocharger of claim 1. In addition, Mathieu discloses the stepped locating pin socket (302) comprises a threaded portion (310; [0028]) and a seating portion (314) wherein the stepped locating pin (320) is seated in the seating portion.[0024] (Fig. 2-5).

In reference to Claim 15
Mathieu discloses:
The turbocharger of claim 1. In addition, Mathieu discloses the stepped locating pin is scar-less since pin portion 324 does not touch the surrounding surface of the socket as shown in Fig. 2 [0032]. In addition, Mathieu discloses the diameter of the portion of the pin, which is inserted in the aperture 221 of the bearing 220, is less than the diameter of the aperture 221; therefore, the portion of the pin 230 inserted in the aperture 221 would be scar-less [0030] (“In FIG. 2, some clearance may exist between the locating pin 230 and the bearing 220,” [0020]). (Fig. 2-3).

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castan et al. (US 20130115080, hereinafter: “Castan”).

In reference to Claim 18
Castan discloses:
A method comprising: providing a turbocharger center housing (280; Fig. 2) that comprises a through bore (285) and a stepped locating pin socket (286) that comprises a stop surface (as shown in annotated Fig. 9 of Castan), a bearing (230) disposed in the through bore wherein the bearing comprises an opening (234) [0026-0027] (Fig. 2), and a stepped locating pin (910; [0057-0059]; Fig. 9) wherein the stepped locating pin comprises a pin portion (912) and a seating portion 914) wherein a maximum radius (radius of 912; Fig. 9) of the pin portion exceeds a maximum radius (radius of 914; Fig. 9) of the seating portion and wherein the stepped locating pin comprises a stop surface (step surface between 912 and 914; [0057], Fig. 9); and interference fitting (“press-fitting” [0058]) the seating portion of the stepped locating pin in the stepped locating pin socket wherein the stop surface of the stepped locating pin contacts the stop surface of the stepped locating pin socket to axially position the stepped locating pin in the stepped locating pin socket.[0026, 0057-0060] (Fig. 2, 9).
In reference to Claim 20
Castan discloses:
The method of claim 18. In addition, Castan discloses the interference fitting comprises thermal processing (“In general, friction force occurring during a press-fit process generates some heat energy, which may cause thermal expansion of a locating pin, a bore, a locating pin and a bore. Expansion, contraction or expansion and contraction may be quantifiable using dimensions, material properties (e.g., thermal 

    PNG
    media_image2.png
    873
    802
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 9 of Castan.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu (US 20100068053) in view of Barlog (US 8449199).
In reference to Claims 16-17
Mathieu discloses:
	The turbocharger of claim 1. In addition, Mathieu discloses the seating portion of the stepped locating pin comprises a diameter (“r2”; Fig. 4) as claimed in Claim 16 and the stepped locating pin, as secured via the interference fit in the stepped locating pin socket, comprises an interference fit length (“Δh2”; Fig. 4) as claimed in Claim 17.


Barlog teaches a turbocharger (100) comprising: a center housing (130) that comprises a through bore (bore inside the housing 130 in which the bearing 140 is disposed) and a stepped locating pin socket (135 socket in the housing 130 in which pin 140 is disposed) that comprises a stop surface (138 surface on socket 135 complimenting the 387 of the pin 150; Fig. 2); a bearing (140) disposed in the through bore wherein the bearing comprises an opening (opening in bearing 140 in which pin portion 370 is disposed; Fig. 2); and a stepped locating pin (150) wherein the stepped locating pin comprises a pin portion (370) received in part by the opening of the bearing and a seating portion (138) secured via in the stepped locating pin socket wherein a maximum radius (maximum radius of portion 387) of the seating portion exceeds a maximum radius (maximum radius of portion 385, 389) of the pin portion and wherein the stepped locating pin comprises a stop surface (surface on 387) that contacts the stop surface (138 surface on socket 135 complimenting the 387 of the pin 150; Fig. 2) of the stepped locating pin socket to axially position the stepped locating pin in the stepped locating pin socket “the pin 150 may be inserted into the housing opening 135 and cartridge opening 146 such that the taper 387 of the body portion 380 of the pin 150 mates with the taper 138 of the housing opening 135, which may result in forming a seal between the pin 150 and housing opening 135,” Col. 8,ll. 5-9).  

Furthermore, Barlog discloses the length of the pin portion 385 is 0.225 inches (~5.71mm) (Col. 4, ll. 28-30) and the length of the locating pin is 1.56 inches (Col 3, ll. 54-56). Although Barlog does not to explicitly teach the length of the mating portions between the socket and the pin at the surfaces 387 (on the pin) and 138 (on the socket), the Figures 2, 3A, 3B appear to teach the axial length of surface 387 is smaller than the axial length of the pin portion 389. In addition, Barlog teaches “The pin 150 may have various lengths, diameters, and shapes that are appropriate for the turbocharger assembly in which it is used,” Col. 3, ll. 52-54). 
Based on the teaching of Barlog and Mathieu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the diameter of the seating portion of the stepped locating pin (as claimed in Claim 16) and the length of the interference fit (as claimed in Claim 17) of Mathieu by constructing it to meet the claimed values as taught by Barlog for the purpose of providing dimensions and proportions of the pin which are appropriate for In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Castan et al. (US 9140185), Daguin et al. (US 9810231), Castan et al. (US 9051848), V et al. (US 20150167690) disclose a turbocharger having a bearing which is supported by a locating pin having a seating portion and  pin portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745